Case 1:21-cv-10699-IT Document 1 Filed 04/27/21 Page 1 of 25

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
BOSTON DIVISION

IMRE KIFOR, Civil Action No:

Plaintiff

)
)
)
) COMPLAINT AND JURY CLAIM
THE COMMONWEALTH OF ) FOR CIVIL RIGHTS VIOLATIONS
MASSACHUSETTS and ) AND INJUNCTIVE AND
) DECLARATORY RELIEF
)
)

 

1

MIDDLESEX PROBATE AND —
FAMILY COURT ~ =
Defendants 5

“a

~o eee No
INTRODUCTION =n 3

aoe =~

The Plaintiff, Imre Kifor, (“Father”), respectfully allegés:

1. This is an action for injunctive relief and damages pursuant
to Title 42 U.S.C. § 1983 based upon the continuing violations
of Father’s rights by the Defendants under the lst, 5th and 14th
Amendments to the United States Constitution, as well as abuse
of process, malicious prosecution, false imprisonment, negligent

and intentional infliction of emotional distress, and isolation,
JURISDICTION AND VENUE

2. Jurisdiction exists pursuant to Title 28 U.S.C. §§ 1331 and
1343, based on 42 U.S.C. § 1983 and also on questions of federal

constitutional law. Jurisdiction also exists under 28 U.S.C. §§

o NI

391440 SHY3I
qF1l4
Case 1:21-cv-10699-IT Document 1 Filed 04/27/21 Page 2 of 25

2201 and 2202. Supplemental jurisdiction over claims of Father’s

state of Massachusetts’ law is pursuant to 28 U.S.C. § 1367.

3. Each and all of the acts (or threats of acts) alleged herein
were committed by the Defendants, or their officers, agents, and
employees, under color and pretense of the statutes, rules,

regulations and customs of the Commonwealth of Massachusetts.

4. Venue is proper in this district under 28 U.S.C. § 1391
because the actions giving rise to Father’s allegations occurred
in the District of Massachusetts, and the Defendants reside or

do business in the District of Massachusetts, Boston Division.
PARTIES

5. As a 59 years old individual, a skilled software engineer
with graduate degrees, and a 35 year ago naturalized proud US
Citizen, Father is residing at 718 Main St., Acton, MA 01720. He

is a private figure, with his life outside of the public eye.

6. The Defendants, the Commonwealth of Massachusetts,
(“Commonwealth”), and the Middlesex Probate And Family Court,
(“Family Court"), are public employers created pursuant to the

laws of the Commonwealth of Massachusetts, M.G.L.c. 258 § 1.
Case 1:21-cv-10699-IT Document 1 Filed 04/27/21 Page 3 of 25

7. The Commonwealth is a state government, and the Family Court
is a governmental adjudicatory body or agency, within the

meaning of Title 42 U.S.C. § 2000e(a).

8. The Commonwealth and the Family Court are “persons” within
the meaning of Title 42 U.S.C. § 2000e(a) and “employers” within

the meaning of 42 U.S.C. § 2000e(b).

CONTEXTUAL DETAILS

 

9. Two simultaneous complaints for civil rights violations are

being filed in the MA Middlesex Superior and US District Courts.

10. They share all the parallel and dual facts and they are thus

both supported by virtually identical affidavits and exhibits.

11. Nevertheless, they differ in subject matters and underlying
cases. The MA Superior Court complaint is about Father’s (as a

Plaintiff in the underlying modification cases) connection with
his children. The US District Court complaint is about Father’s

(as a Defendant in the contempt cases) support of his children.

12. While Family Court has denied accepting Father’s any and all
exhibits, Father was allowed to e-file all his 20 volumes of

~15,000 pages of his relevant evidence with the Appeals Court.
Case 1:21-cv-10699-IT Document 1 Filed 04/27/21 Page 4 of 25

13. Father has thus created an all encompassing database of
relevant documents, all e-accessible, verifiable, time-stamped,

and e-served automatically to all parties and Family Court.

14. While Father has no funds to print and mail hardcopies of

the 20 volumes of his evidence, he hereby offers to email them.

15. Family Court’s effective ban on all of Father’s efforts to
appeal the court’s judgments was revealed just recently. Father

immediately attempted to rectify the “errors” by filing motions.

16. After receiving proofs of deliberate fraud, Father promptly
filed his pleadings for relief, including for the now documented
systemic fraud-on-the-court schemes, in the currently open cases
(2 in Family Court, #07D-3172-DV1 and #11W-0787-WD/11W-1147-WD,

and a defamation case in the Superior Court #2081-CV-00109).

17. Father is also vigorously pursuing his options to appeal the

above denials according to the MA Rules of Appellate Procedure.

18. While Father has been complaining from the start through the
now 350+ sent open letters to officials, he has also repeatedly
filed complaints with the AGO, CJC, BBO and other professional

agencies. His complaints have been rejected or denied, including

his prior complaint for civil rights violations with the AGO.
Case 1:21-cv-10699-IT Document 1 Filed 04/27/21 Page 5 of 25

19. By filing renewed complaints of discrimination, habeas and
civil rights violations, all prior to filing herein private
lawsuits, Father has sought “sovereign immunity” and “right-to-

sue” waivers from the Family Court, AGO and DOJ (4/9/2021).

20. Father is also filing complaints with the Family Court, CJC

and BBO calling for renewed investigations, as herein attached.

PRELIMINARY STATEMENT

 

21. Lengthy (now ~70 hearings w/ 29 attorneys) parallel and dual
lawsuit had been initiated in collusion and prosecuted under

systemically false and fraudulent pretenses in Family Court.

22. As fully set forth below, Father has suffered significant

harm, extensive injury and devastating damages as a result.

23. Father has 4 children: 2 children with each “Mother-B” and
“Mother-C” from non-overlapping, long-term and fully committed
relationships. “Mothers” have a history of deep, intractable
jealousy and a ruthless, bitter competition for Father’s past

significant monetary resources and income-generating capacity.

24. Mothers’ documented severe physical, verbal and maliciously
manipulative lashings out at each other’s children has been part

of their long-term and deliberate leveraging for advantage.
Case 1:21-cv-10699-IT Document 1 Filed 04/27/21 Page 6 of 25

25. Moreover, as a result of this bitter, uncontrolled and
endless conflict, Mothers have repeatedly initiated court

actions in Family Court and also in the Mass. District Court.

26. To overcome the initial burden of filing their complaints,
Mothers have repeatedly resorted to factually and materially
lying to police, DCF, school teachers, doctors, therapists,
supervised visitation monitors, court-appointed Guardian ad

Litems and to the many judges of the Family Court, under oath.
FACTUAL ALLEGATIONS

27. After abandoning her non-biological twins (8/2007), Mother-B
filed for divorce from Father in Family Court (9/2007) and the

amicable divorce was finalized (3/2008) without any litigation.

28. Family Court awarded custody of children, “Twins,” (DOBs

3/13/2004) to Father, with Mother~-B enjoying visitation rights.

29. Pather later got engaged with Mother-C, they then signed a
marriage license (5/2010), and they have 2 children, “Siblings,”

(DOBs 7/1/2009 and 6/4/2011). Father and Mother-C never married.

30. In 2011 Mother-B was a multi-millionaire and Mother-C had no
significant assets. Mother-B called Father on 3/29/2011 to

complain about how Mother-C had been an imminent threat to her
Case 1:21-cv-10699-IT Document 1 Filed 04/27/21 Page 7 of 25

arrangement with him. Mother-B had not been paying any child

support, nor expenses, nor child-related insurances to Father.

31. On 4/28/2011, just before the birth of Father’s youngest

child, Mother-B initiated a premeditated “coup” against Father.

32. On tnat day Mother-B called the police on Father, alleging
that he had been beating Twins. The police, upon learning about
the vicious conflict between the two Mothers and the conflicting

accounts of the false “beatings,” declined to arrest Father.

33. The police specifically noticed, and seemingly acted on, the
fact that Father had had to actually slap his son once, on the
back of the head, with open palms, and the head not moving, to

prove to officers that Mother-B’s claims were staged and false.

34. Mother-B's filed application for criminal complaint was also

later denied without record during the magistrate hearing.

35. Leveraging the fabricated “police and DCF activity,” Mother-
B filed her modification complaint in Family Court on 5/2/2011,

days before Mother-C’s complaint for child supports (5/10/2011).

36. The just initiated “race” for primary child support had a
materially significant base, as Mother-C had previously and

fraudulently demanded a $10,000/month support in Family Court.
Case 1:21-cv-10699-IT Document 1 Filed 04/27/21 Page 8 of 25

37. Mother-B’s extorted “absolutely no child supports, expenses
nor insurances” arrangement with Father could not stand in light

of Mother-C’s aggressive, ruthless and deeply manipulative acts.

38. Family Court immediately transferred or awarded physical
custody of the 4 children to Mothers, despite their improperly
shared DCF report later concluding that the children’s physical
abuse by Father had not been supported, and that it had been

“unknown” if Mother-B would retain physical custody of Twins.

39. Based on the fraudulently initiated, and later improperly
shared, or “leaked,” police and DCF reports, Father was ordered

to see all 4 of his children only during supervised visitations.

40. Mother-C was immediately awarded $342 support for Siblings.

41. Mother-B was awarded her $233 supports for Twins only 3

years later, on 6/30/2014, despite her relentless pleadings.

42. This sustained the threat of Mother-B’s premeditated, deeply
child-abusive fraud unraveling (the healthy and happy Twins were
diagnosed with PTSD just after Mother-B’s “coup”), as Father was

allowed to retain his half of Twins’ legal custody until 2/2014.

43. To fabricate even more intractable conflict, Family Court
deliberately allowed a “high-conflict” expert, and 400 times GAL

Harvard psychologist, Dr. Robin Deutsch, PhD., to be brought in.
Case 1:21-cv-10699-IT Document 1 Filed 04/27/21 Page 9 of 25

44. Prestigious Burns & Levinson partners and leading attorneys
warned Father, “The satisfaction you are seeking is likely not
to come out of trial with a Judge who thinks so very highly of

Dr. Deutsch, no matter how hard we try to point out flaws.”

45. Predictably, the Harvard “superstar” GAL’s report thoroughly
invalidated Father’s entire life, while deliberately ignoring

all of his submitted extensive written documentation and record.

46. During her investigation, Dr. Deutsch a) never noted that
Twins were in Father’s sole care for the preceding 4 years yet
reported that they were “very healthy, charming, intelligent”,
b) never visited Father’s and Twin’s home of 7 years yet
reported about their environment, toys, etc., c) never observed
Father with Twins yet reported about Twins’s emotions toward
their Dad, d) never contacted Twin’s coaches and teachers yet
reported about their exercise regimens, e) never considered
school policies and “healthy” practices yet reported about
Father’s caring and feeding of the children, f) never contacted

Mother-C yet used her emails as key evidence in the report, etc.

47. At an immediate loss of $1.5M, the “cash poor” Father was
forced to dump his “big” house, only to be able to pay the Burns

& Levinson attorneys $152,429 for properly deposing the GALs.
Case 1:21-cv-10699-IT Document 1 Filed 04/27/21 Page 10 of 25

48. Without Dr. Deutsch’s deposition, Father would not have been
able to compile his 100+ pages affidavit about Dr. Deutsch’s

practices, documenting 900+ errors and deceptions in her “work.”

49. Father’s efforts to “blow the whistle” on Family Court’s
routine child-predatory practices were immediately buried, and

Dr. Deutsch was allowed back in for a “revenge” investigation.

90. Dr. Deutsch’s verdict of “indefinite supervised visitations”
(as per Father’s “possible personality disorders”) was sustained

by Family Court, despite Father's efforts to disprove the GALs.

Sl. Father voluntarily submitted to comprehensive psychological
testing, evaluations, therapy, etc. (~400 total hours) by three
Harvard actual medical doctors and professors, all superiors of

Dr. Deutsch’s. He then filed an “Offer of Proof” with the court.

92. The Harvard psychiatry professor and actual medical doctor
wrote in his thoroughly researched recommendations that: “(1)
Father presents no danger to his children; (2) there is no
indication of impairment of his fitness to parent”, yet Family
Court still refused to hear Father out, ignored his pleadings,

affidavits, exhibits, and denied him his witnesses at trial.

93. To forcefully override the desperate Father, Family Court

deliberately allowed Mothers to ruthlessly abuse the children.

- 10 -
Case 1:21-cv-10699-IT Document 1 Filed 04/27/21 Page 11 of 25

54. The children were deliberately and repeatedly uprooted,
falsely diagnosed, sent out-of-state to be “brainwashed” against

their Father, and to be forcefully medicated into compliance.

55. The children were also systemically alienated from their
Father and their entire paternal family in schools and through
the incessantly cancelled supervised visitations, all with

Family Court’s knowledge and tacit agreement and cruel support.

56. The children were also forced into the hospital to undergo
unnecessary and painful cancer surgery, with fraudulent medical

insurance, only to provoke and strip Father of legal custody.

57. Moreover, aS a result of Mothers’ deliberately allowed
actions, systemically and maliciously directed at Father, he was
falsely alleged to have committed all the stereotypical, “toxic
masculine,” and otherwise impossible to defend from, wrongs and
crimes including rape, battery, assault, abuse, daily child
abuse, child torturing, “masculine” controlling, “possible”

personality disorders, “structured” male-thinking, etc.

58. Mothers’ long-term actions have severely affected and
damaged the physical, emotional, and mental wellbeing of their

own children with Family Court’s informed and cruel knowledge.

- 11-
Case 1:21-cv-10699-IT Document 1 Filed 04/27/21 Page 12 of 25

59. As a result of this malicious and ruthlessly vicious
stereotypical “all-out war,” Father has been falsely arrested,
falsely imprisoned, forcefully and fully separated from his
children, professionally defamed, and entirely and utterly

destroyed personally, with his existence and livelihood denied.

60. Despite 500+ “no problems whatsoever,” court-ordered
supervised visits with all his children, initiated based on
documented false and fraudulent pretenses, Father has lost all

connections with his dear and forcedly fatherless children.

61. Despite Father’s advanced software engineering training and
proven track record, as he has sold software written entirely by
himself for $25M, Family Court fraudulently threatened, bullied,

extorted and ordered him to work for just a minimum wage.

62. Family Court rejected Father’s pleadings for relief in this
regard and forcefully left intractable orders to stand without

any reconsiderations, or possibility for an appellate review.

63. Family Court deliberately and provocatively made properly
supporting all of Father’s children, at least at the combined

historical ~$5,000/month level, entirely impossible for him.

64. Despite Father truthfully testifying in Family Court more

than 3 years ago about his fraudulently forced indigency, Family

-12-
Case 1:21-cv-10699-IT Document 1 Filed 04/27/21 Page 13 of 25

Court committed him to an utterly destructive, professionally
and from an income-generating perspective, jail sentence for not
having $255, and for not being able to pay a $2,500, nor the

quickly reduced $1,464 “purge” to the millionaire Mother-B.

65. With proven no assets, no savings, no income, no means of

transportation, and a fully destroyed professional reputation,
through malicious insinuations, Father’s prospects at securing
an even minimum, and thus truly child-depriving, deeply unjust,

and grossly abusive wage, has now become physically impossible.

66. Family Court’s exclusive reliance on Mothers’ inconsistent,
false, and defamatory accusations has thus directly and

proximately caused substantial and permanent damage to Father.

67. The false and defamatory accusations were then deliberately
metastasized to third-parties and all members of the children’s
caregivers, e.g. schools, doctors and therapists, thus further

damaging Father’s existence, which was reasonably foreseeable.

68. As a direct and proximate result of the false and defamatory

accusations, Father suffered permanent harm to his reputation.

69. The false and defamatory accusations against Father are
defamatory per se, but are also the result of systemic fraud-on-

the-court schemes, as recently presented and argued in Father's

-13-
Case 1:21-cv-10699-IT Document1 Filed 04/27/21 Page 14 of 25

attached pleadings filed in the Superior Court on 3/19/2021, and

as attached herein in “Memorandum Of Law Re: Deliberate Fraud.”

70. As a direct and proximate result of these now documented
systemic stereotypical discriminations and tacit but sadistic
attacks by Family Court and its “trusted” officers, Father

suffers and will continue to suffer severe emotional distress.

71. As a direct and proximate result of the Family Court’s acts,
Father is forced to live his life in a constant state of concern
over his own safety, liberty and wellbeing, as well as the

safety, liberty and wellbeing of his four innocent children.

72. Family Court acted with actual malice and common law malice,

thereby entitling Father to an award of punitive damages.

73. Family Court’s conduct through the last 10 years has been
outrageous and willful, demonstrating a conscious indifference
to consequences. Father is entitled to an award of punitive
damages to punish the Family Court, and to deter it from

repeating such egregiously unlawful misconduct in the future.

74, Father’s monetary damages and losses are as follows:

Property taxes $25,125.00
“Shared” house $380,603.00

“Big” house $1,556,865.00 ©

- 14 -
Case 1:21-cv-10699-IT Document 1 Filed 04/27/21 Page 15 of 25

GALs’ expenses $55,214.00 ©
“whevegy expences. veel ces eebinnet web e cee eco kadeee studi tad Mw vselbebee se Saefcsecctew use enw 5187 288.00
| “Supervision” expenses | | | $56,944.00 |
‘Missed incorne (10 years) $350K / year | | | $3,500,000.00 |
“Missed appreciation (33%) -»«($1.M+$234K)*33% = «$572,000.00,
Forced investments -=—=—S=S«wMeetrology instruments $180,000.00.
‘Doubletaxtion = | $65,000.00.
: “Legal” expenses $1,265,112 + $180,000 Pro Se 7 $1,445,112.00 2
“Survival” expenses (since 6/201 7) | 47 months x $2,836 $133,292.00 .
| Total damages/losses . | $8,097 ,443.00

HARMS, INJURIES, AND MATERIAL DAMAGES

 

75. Family Court’s relevant verbal and/or written orders and
judgments, “Orders”, are dated 2/12/2018, 5/16/2018, 8/6/2018,
8/24/2018, 9/26/2018, 12/17/2018, 1/11/2019, 2/20/2019,
4/11/2019, 4/24/2019, 6/13/2019, 8/7/2019, 8/8/2019, 8/22/2019,

10/21/2019, 12/2/2019, 12/6/2019, 1/6/2020 and 2/19/2020.

76. The Orders also explicitly include and are all based on the
two “root cause” judgements, dated 2/13/2014 and 6/30/2014, with
inconsistent, materially contradictory, and fully intractable,

e.g. 1,200+ significant discrepancies, “findings of facts.”

77. Moreover, said “findings of facts” are maliciously derived

from deliberately fraudulent and stereotypically biased GAL

- 15 -
Case 1:21-cv-10699-IT Document 1 Filed 04/27/21 Page 16 of 25

investigations, that had been explicitly reported as faulty with

Father’s 100+ pages affidavit, listing 900+ documented errors.

FIRST COUNT (42 U.S.C. § 1983: FREE SPEECH AND DUE PROCESS)

 

78. For a relevant framing context, Father incorporates by

reference all preceding paragraphs as if fully restated herein,

79. The Orders, on their face and as applied or threatened to be

continually applied by Family Court, are:

79.1. Unconstitutional abridgments of Father’s affirmative
rights to freedom of speech under the US Constitution,

First and Fourteenth Amendments
79.2. Unconstitutionally over-broad restrictions on expression
79.3. Unconstitutionally vague restrictions on expression
79.4, Content and viewpoint-based restrictions on speech
79.5. Do not serve any significant governmental interest
79.6. Do not leave open alternative channels of communication

79.7. Are neither narrowly tailored nor the least restrictive
means to accomplish any permissible governmental purpose

sought to be served by the legislation.

- 16 -
Case 1:21-cv-10699-IT Document 1 Filed 04/27/21 Page 17 of 25

80. The Orders fail to adequately advise, notify, or inform
persons threatened with possible prosecution for violation of

their requirements.

81. Therefore, the Orders, on their face and as applied or

threatened to be continually applied by Family Court, are:

81.1. Unconstitutionally vague, in violation of due process

guarantees of the 14th Amendment to the US Constitution

81.2. Are irrational and unreasonable, imposing unjustifiable
restrictions on the exercise of protected constitutional
rights. Because they are irrational and unreasonable,
their application violates due process guarantees of the

Fourteenth Amendment to the US Constitution.

82. The Orders, on their face and as applied or threatened to be
continually applied, violate the Equal Protection Clause of the
Fourteenth Amendment to the US Constitution and similar
guarantees in the Massachusetts State Constitution by denying
Father free speech rights allowed to others in similar

situations, and other protections of state and federal law.
SECOND COUNT (42 U.S.C. § 1983: EQUAL PROTECTION)
83. For a relevant framing context, Father incorporates by

reference all preceding paragraphs as if fully restated herein.

-~-17 -
Case 1:21-cv-10699-IT Document 1 Filed 04/27/21 Page 18 of 25

84. The Orders, on their face and as applied or threatened to be
continually applied by Family Court, violate the Equal

Protection Clause of the Fourteenth Amendment.

85. Specifically but not exclusively, they create two classes
for the purposes of the Family Court: “Receivers,” who have
unconditional and unlimited control of “facts” and “controlling
levers” (i.e. children), and “Givers” who are allowed to only
provide, while being either unconditionally controlled by said
“levers,” or systemically destroyed by attrition, or by means

outside of rule-of-law, i.e. public and institutional shunning.

86. These classifications have a direct bearing on the

fundamental interest in free speech and due process rights.

87. The Family Court has no compelling legitimate interest
justifying the creation of these discriminating classes and
cannot show that these deliberately fabricated discriminations

are necessary to serve any legitimate governmental interest.

THIRD COUNT (VIOLATION OF MASSACHUSETTS CONSTITUTION)

88. For a relevant framing context, Father incorporates by

reference all preceding paragraphs as if fully restated herein.

- 18 -
Case 1:21-cv-10699-IT Document 1 Filed 04/27/21 Page 19 of 25

89. The Orders, on their face and as applied or threatened to be
continually applied by Family Court, violate articles 1, 10 and

12 of the Massachusetts Declaration of Rights.

FOURTH COUNT (VIOLATION OF MASSACHUSETTS CIVIL CODE)

 

90. For a relevant framing context, Father incorporates by

reference all preceding paragraphs as if fully restated herein.

91. The Orders, on their face and as applied or threatened to be
continually applied by Family Court, violate the Massachusetts
Civil Code as repeatedly denying Father’s constitutional rights
are not exempt under M.G.L.c. 258 § 10, and are specifically not

discretionary functions per M.G.L.c. 258 § 10(b).
FIFTH COUNT (FULLY DESTROYED PARENTAL BOND)

92. For a relevant framing context, Father incorporates by

reference all preceding paragraphs as if fully restated herein.

93. Father further states that he has consistently acted in good
faith, and has protected his dear innocent children as much as
possible. Including protecting his children’s Mothers by often
and repeatedly offering mutually beneficial and caring ways to
settle and normalize the “high-conflict” cases deliberately and
maliciously fabricated by Family Court’s elite, “trusted” and

colluding professionals.

- 19 -
Case 1:21-cv-10699-IT Document 1 Filed 04/27/21 Page 20 of 25

94. Father has a fundamental liberty interest in his connection
with and care of his children, and his children have an interest

in having a connection with and being cared for by their father.

95. “Equally fundamental is the substantive due process right of
a child to be raised and nurtured by his parents.” Wooley v.
City of Baton Rouge, 211 F.3d 913,923 (5th Cir.2000) (“a child’s

right to family integrity is concomitant to that of a parent”).

96. Father’s four children still have lost all connections with,
and nurturing support from their loving father, and from their

entire deliberately and maliciously “ejected” paternal family.

97. The loss is due to deliberate defrauding, malicious defaming
and profoundly child-abusive acts directly, or indirectly,

through the many attorneys’ shenanigans, committed by Mothers.

98. “The rights to conceive and to raise one’s children are
essential... basic civil rights of man... far more precious...
than property rights.” Dept. of Pub. Welfare v. J.K.B., 379

Mass. 1,3 (1979) (Stanley v. Illinois, 405 U.S. 645,651 (1972)).

99. “The State cannot infringe this fundamental liberty interest
unless it affords parents and children due process.” See J.K.B.,

379 Mass. at 4. “The essence of due process is the right to be

- 20 -
Case 1:21-cv-10699-IT Document 1 Filed 04/27/21 Page 21 of 25

heard 'at a meaningful time’ and ‘in a meaningful manner.’” Id.

at 3-4 (citing Armstrong v. Manzo, 380 U.S. 545, 552 (1965)).
SIXTH COUNT (FINANCIAL RUIN, LOST WAGES, AND DEFAMATION)

100. For a relevant framing context, Father incorporates by

reference all preceding paragraphs as if fully restated herein.

101. Father further states that since 6/11/2011, he has fully
complied with his professional obligations as an able, capable,

willing, and eager, trained, and skilled software engineer.

102. Father also states that he has productively and verifiably
invested a full-time effort, according to his now 30+ years of
experience, expertise and skills, as well as his advanced
education and training, into preparing for and developing viable
strategies, technical positioning, software implementations, and

marketing for his software products, and also open source IP.
SEVENTH COUNT IV (DEMAND FOR DECLARATORY RELIEF M.G.L. c. 231A)

103. For a relevant framing context, Father incorporates by

reference all preceding paragraphs as if fully restated herein.

104. This is a genuine and profoundly child-abusive, malicious,
and ruthless controversy between Father and Family Court as to

Father’s entitlement for reconciliation, emotional, personal,

- 2?1-
Case 1:21-cv-10699-IT Document1 Filed 04/27/21 Page 22 of 25

and paternal reparations, as well as payment of his realized

significant material damages and deliberately forced losses.

105. Father is entitled to a determination of his rights,
including his parental rights, duty, and status under the terms
of his acknowledged fatherhood, rightful employability, right to
exist, right to earn a living and, most importantly, his right

to support his hapless and forcedly fatherless children.
PRAYER FOR RELIEF

106. Unless enjoined by this Court, the Defendants will continue
to infringe Father’s constitutionally protected rights and

thereby cause irreparable injury, as damages alone cannot fully
compensate plaintiff for the ensuing harm. This threat of injury

from continuing violations requires injunctive relief.
WHEREFORE, Father respectfully requests that this Court:
107. Enter judgment against the Defendants;

108. Enter a declaratory judgment declaring the acts of the
Family Court to be a violation of Father’s constitutional rights

to freedom of speech, equal protection, and his due process;

109. Issue a declaratory judgment declaring that the Family

Court’s orders and judgments are unconstitutional on their face;

- 2? -
Case 1:21-cv-10699-IT Document1 Filed 04/27/21 Page 23 of 25

110. Issue a declaratory judgment that the Family Court’s orders

and judgments are unconstitutional as enforced and as applied;

111. Issue a preliminary and permanent injunction enjoining the
Defendants, their agents, employees, and officers from enforcing

the Family Court’s orders and judgments in Father’s matters;

112. Enter a declaratory judgment adjudicating the rights,
duties, and relevant status of the parties under general rights,
including parental rights, right to earn a living, and right to

support one’s children, etc., pursuant to M.G.L.c § 231A;

113. Award damages to Father for his suffered significant
personal. and professional harm, injury, and devastating material

damages, specifically including realized losses and lost wages;

114. Award compensatory damages to Father to fully compensate
him for his injuries, pain, and suffering caused by Defendants’
discriminatory conduct, pursuant to Title 42 U.S.C. § 1981, in

an amount not less than 8.1 Million Dollars ($8,100,000.00);

115. Assess civil penalties and punitive damages against the
Defendants to vindicate the public interest, pursuant to 42

U.S.C. § 3614(d), in an amount no less than triple damages;

116. Award Father costs, interests, expenses, and reasonable

“legal fees” pursuant to 42 U.S.C. §1988, and other statutes;

- 23 -
Case 1:21-cv-10699-IT Document1 Filed 04/27/21 Page 24 of 25

117. Enter that all costs of this action be taxed to Defendants;

118. Grant all such other and further relief as the interests of
justice may require, and that this Court deems just and proper,

including equitable relief.

JURY DEMAND

119. Father demands a trial by jury on all claims so triable.

CERTIFICATION AND CLOSING

 

120. Under Fed.R.Civ. § 11, by signing below, I certify to the
best of my knowledge, information and belief that this
complaint: (1) is not being presented for an improper purpose,
such as to harass, cause unnecessary delay, or needlessly
increase the cost of litigation; (2) is supported by existing
law or by a non-frivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will
likely have evidentiary support after a reasonable opportunity
for further investigation or discovery; and (4) the complaint

otherwise complies with the requirements of Rule 11.

121. I agree to provide the Clerk’s Office with any changes to

my address where case-related papers may be served. I understand

- 24 -
Case 1:21-cv-10699-IT Document 1 Filed 04/27/21 Page 25 of 25

that my failure to keep a current address on file with the

Clerk’s Office may result in the dismissal of my case.
Signed under the pains and pe ties of perjury.

April 23, 2021 Respectfully submitted,

/s/ Imre Kifor, Pro Se
718 Main St.

Acton, MA 01720

I have no phone

ikifor@gmail.com

—- ~?5 +
